                                                       IT IS ORDERED

                                                       Date Entered on Docket: February 27, 2020




                                                       ________________________________
                                                       The Honorable David T. Thuma
                                                       United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            Roberta M Krueger aka Roberta Krueger aka Bobbie Krueger,

                   Debtor.                              Case No. 19-12816-tl7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY
                           OF PERSONAL PROPERTY

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on January 28, 2020, Docket No. 18 (the “Motion”) by

     Bank of America, N.A. (“Movant”). The Court, having reviewed the record and the

     Motion, and being otherwise sufficiently informed, FINDS:

            (a)    On 1/28/2020, Movant served the Motion and notice of the Motion (the

     “Notice”) on counsel of record for Debtor, Roberta M Krueger, and the case trustee,

     Clarke C. Coll, (the “Trustee”) by use of the Court’s case management and electronic

     filing system for the transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and




                                                                             File No. NM-20-160037
                                                                         Order, Case No. 19-12816-tl7
   Case 19-12816-t7     Doc 16     Filed 02/27/20    Entered 02/27/20 17:13:17 Page 1 of 4
  NM LBR 9036-1, and on the Debtor and US Trustee by United States first class mail, in

  accordance with Bankruptcy Rules 7004 and 9014;

          (b)    The Motion relates to the following personal property:

                 U 2014 Thor Palazzo 33.2 VIN#4UZAAJDT0DCFK9284 (“Collateral”);

          (c)    The Notice specified an objection deadline of twenty-one days from the

  date of service of the Notice, to which three days was added under Bankruptcy Rule

  9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on February 21, 2020;

          (f)    As of February 25, 2020, no objections to the Motion have been filed; and

          (g)    The Motion is well taken and should be granted as provided herein.

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on February 25, 2020 McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtor is currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including repossession of the

  Collateral, under the terms of any prepetition notes, security agreements, and/or other

  agreements to which Debtors are parties, to the extent permitted by applicable non-



                                                                              File No. NM-20-160037
                                                                          Order, Case No. 19-12816-tl7
Case 19-12816-t7      Doc 16      Filed 02/27/20     Entered 02/27/20 17:13:17 Page 2 of 4
  bankruptcy law, such as by commencing or proceeding with appropriate action against

  the Debtor or the Collateral, or both, in any court of competent jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor, although the Debtor

  can be named as a defendant in litigation to obtain an in rem judgment if Debtor is

  granted a discharge, or to repossess the Collateral in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtor personally, to

  collect amounts due, if Debtor's discharge is denied or if Debtor's bankruptcy is

  dismissed. Movant may file an amended proof of claim in this bankruptcy case, should it

  claim that Debtor owe any amount.

            4.    This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.

            5.    This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

            6.    Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtor.



                                                                              File No. NM-20-160037
                                                                          Order, Case No. 19-12816-tl7
Case 19-12816-t7       Doc 16     Filed 02/27/20    Entered 02/27/20 17:13:17 Page 3 of 4
                                 ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Katherine L. McCarthy
  McCarthy & Holthus, LLP
  Katherine L. McCarthy, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 2/25/2020
  kamccarthy@mccarthyholthus.com

  Copies to:

  DEBTOR
  Roberta M Krueger
  1215 Lackland Ave.
  Alamogordo, NM 88310


  DEBTOR(S) COUNSEL
  R Trey Arvizu, III
  trey@arvizulaw.com


  CASE TRUSTEE
  Clarke C. Coll
  clarkecoll@gmail.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608


  SPECIAL NOTICE
  Daniel Alan Ross
  ecfnmb@aldridgepite.com




                                                                     File No. NM-20-160037
                                                                 Order, Case No. 19-12816-tl7
Case 19-12816-t7     Doc 16    Filed 02/27/20   Entered 02/27/20 17:13:17 Page 4 of 4
